Plaintiff in error was convicted in the county court of Coal county of a violation of the prohibition law. The record before us does not contain the judgment. An appeal was attempted to be taken by filing in this court, April 12, 1909, a petition in error with case-made attached.
On March 19, 1910, on behalf of the state, there was filed a motion to dismiss the appeal for the reason that "no notices of appeal have ever been served and filed as provided and required by section 6949, Snyder's Statutes." In order to give this court jurisdiction, the notices prescribed by the statute must be served upon the clerk of the court and prosecuting attorney, and proof of services of such notices must be filed with the clerk of this court within the time which an appeal may be taken. That was not done in this case. The motion to dismiss the appeal must therefore be sustained.
It is therefore ordered that the purported appeal be and the same is hereby dismissed, and the cause remanded to the county court of Coal county, with direction to enforce the judgment and sentence. *Page 733